Notice of Non-Responsive Amendment
Entry of the claims filed 1/31/2021 are denied.  Examiner notes that there are two sets of claims filed on 1/31/2021.  Examiner further notes that Applicant’s remarks state “	Election: 
	Applicant hereby elects: 
	II. Claims 11 and 13-17, drawn to a ratio metric (RM) sensor assembly for sensing a service current being drawn from an electrical service, as shown in Fig 6, and which recite the two subcomponents of FIGs. 4 and 5. “The first set of claims filed 1/31/21 reciteClaims 1-10, 18-20 as withdrawn.
This does not match Applicant’s statement of electing claims 11 and 13-17 as shown above.Furthermore the second set of claims filed 1/31/21 recite claims 1-20 as cancelled and new claims 21-35.  This also does not match Applicant’s remarks as noted above.

Therefore it is not clear which claims Applicant intended for Examiner to Examine.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863